Citation Nr: 0409703	
Decision Date: 04/14/04    Archive Date: 04/21/04

DOCKET NO.  91-19 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for psychiatric a psychiatric 
disability, including post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran, who is the appellant in this case, served on active 
duty from October 1967 to June 1969 and from August 1969 to March 
1972.  

This case was previously before the Board of Veterans' Appeals 
(Board) on multiple occasions, the last in December 1999.  Each 
time, it was remanded for further development.  Following the 
requested development, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Cleveland, Ohio, confirmed and continued 
its denial of entitlement to service connection for a psychiatric 
disability, including PTSD.  The case has since been returned to 
the Board for further appellate action.


FINDING OF FACT

A psychiatric disability, including PTSD, was first manifested 
many years after service and is not related thereto.


CONCLUSION OF LAW

The veteran's psychiatric disorder, including PTSD, is not the 
result of disease or injury incurred in or aggravated by service, 
nor may a psychotic disorder be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A (West 2002); 38 
C.F.R. §§ 3.159, 3.303, 3.304(f) (2003).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Assist

During the pendency of this appeal, there was a significant change 
in the law.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2001)).  
That law redefined the obligations of the VA with respect to the 
duty to assist and included an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate a 
claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A.  That 
law also eliminated the concept of a well- grounded claim and 
superseded the decision of the United States Court of Appeals for 
Veterans Claims in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom Morton v. Gober, No. 96-1517 (U.S. Vet. App. 
Nov. 6, 2000) (per curiam order), which had held that the VA 
cannot assist in the development of a claim that is not well 
grounded.  38 U.S.C.A. § 5107.  

In August 2001, the VA published final rules implementing the 
VCAA.  66 Fed. Reg. 45620 (August 29, 2001) (codified as amended 
at 38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326(a) (2003).  

By virtue of information in the Board's remands; the Statement of 
the Case (SOC); the Supplemental Statements of the Case (SSOC's); 
and a letter, dated in March 2003, the veteran and his 
representative were notified of the evidence necessary to 
substantiate his claim of entitlement to service connection for 
psychiatric disability.  Indeed, the SSOC sets forth provisions of 
38 C.F.R. § 3.159.  Those provisions informed the veteran of what 
evidence and information VA would obtain for him, with specific 
references to such materials as government reports and medical 
records.  The RO also explained what information and evidence the 
veteran needed to provide.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).
The following evidence has been received in support of the 
veteran's appeal:  the veteran's service personnel records; the 
veteran's service medical records; morning reports and operational 
reports associated with the veteran's unit in Vietnam; VA medical 
records reflecting the veteran's outpatient treatment from October 
1988 through September 1996; VA medical records reflecting the 
veteran's hospitalization from November to December 1988 and in 
August and October 1996; statements from the veteran's family and 
friends, dated in March and April 1990, March and April 1991, and 
February 1997; reports of examinations performed by the VA in May 
1990, December 1992, and November 1998; the transcript of the 
veteran's April 1991 hearing before a local hearing officer at the 
RO; a November 1992 report from a private marriage counselor, S. 
W. P., Ph.D.; a medical record reflecting the veteran's admission 
to Laurelwood Hospital in October 1993; a January 1997 report from 
a private psychologist, D. S. L., Ph.D.; reports, dated in January 
and February 1997, from V. W., Ph.D.; and a March 1997 report 
showing that the veteran receives disability benefits from the 
Social Security Administration.  

After reviewing the record, the Board finds that the RO has met 
its duty to assist the veteran in the development of his claim.  
It appears that all relevant evidence identified by the veteran 
has been obtained and associated with the claims folder.  In this 
regard, it should be noted that he has not identified any 
outstanding evidence (which has not been sought by the VA) which 
could be used to support the issue of entitlement to service 
connection for a psychiatric disability.  In fact, in March 2003, 
the veteran's representative reported that the veteran had no 
further evidence to submit.  As such, there is no reasonable 
possibility that further development would unearth any additional 
relevant evidence.  Indeed, such development would serve no useful 
purpose and, therefore, need not be performed in order to meet the 
requirements of the VCAA.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a particular 
case; such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands 
that would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant are to be 
avoided).  

II.  The Facts and Analysis

The veteran seeks entitlement to service connection for a 
psychiatric disability, including PTSD.  

Service connection connotes many factors, but basically, it means 
that the facts, shown by the evidence, established that a 
particular disease or injury resulting in disability was incurred 
coincident with active military, naval, or air service, or, if 
preexisting such service, was aggravated therein.  38 U.S.C.A. §§ 
1110, 1131; 38 C.F.R. § 3.303(a).  Even if the disease at issue is 
initially diagnosed after the veteran's discharge from service, 
service connection may still be granted when all of the evidence 
establishes that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  

In determining whether service connection is warranted for a 
particular disability, there must be competent evidence of current 
disability (generally, a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or disease 
and the current disability (medical evidence).  Caluza v. Brown, 7 
Vet. App. 498, 506 (1995).

Where a veteran, who served for ninety (90) days or more during a 
period of war (or during peacetime service after December 31, 
1946), develops certain chronic conditions, such as a psychosis, 
to a degree of 10 percent or more within one year from his 
separation from service, such diseases may be presumed to have 
been incurred in service even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A §§ 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309.  This presumption is rebuttable by 
affirmative evidence to the contrary.  See 38 U.S.C.A. § 1113; 38 
C.F.R. § 3.307.

Prior to March 7, 1997, service connection for PTSD required 
medical evidence establishing a clear diagnosis of the condition; 
credible supporting evidence that the claimed inservice stressor 
actually occurred; and a link established by medical evidence, 
between the veteran's symptomatology and the claimed inservice 
stressor.  If the claimed stressor was related to combat, service 
department evidence that the veteran engaged in combat, or that 
the veteran was awarded the Purple Heart, Combat Infantryman 
Badge, or similar badge citation, was accepted in the absence of 
evidence to the contrary, as conclusive evidence of the claimed 
stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f).  

Service connection for PTSD was considered in conjunction with the 
criteria set forth in the 3rd Edition of the Diagnostic and 
Statistical Manual of the American Psychiatric Association (DSM 
III).  38 C.F.R. § 4.125 (1996).  The DSM III required that the 
psychologically traumatic event or stressor be one that would 
evoke significant symptoms of distress in almost anyone.  Cohen v. 
Brown, 10 Vet. App. 128, 141 (1997).

During the pendency of the appeal, the VA issued changes to 38 
C.F.R. § 3.304(f).  64 Fed. Reg. 32807 (June 18, 1999) (effective 
March 7, 1997, and codified as amended at 38 C.F.R. § 3.304(f)).  
Those changes stated that service connection for PTSD requires 
medical evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a) (Note: Section 4.125(a) had become effective 
November 8, 1996 (see 61 Fed. Reg. 52695 (October 8, 1996)); a 
link, established by medical evidence, between the veteran's 
symptoms and an inservice stressor; and credible supporting 
evidence that the claimed inservice stressor actually occurred.  
38 C.F.R. § 3.304(f); See Cohen v. Brown. 

Under 38 C.F.R. § 4.125(a), the diagnosis of PTSD has to conform 
to the standards set forth in the 4th Edition of the Diagnostic 
and Statistical Manual of the American Psychiatric Association 
(DSM IV) and must be supported by the findings on the examination 
report.  The criteria for a diagnosis of PTSD are significantly 
revised in DSM IV.  In particular, the person's response to the 
stressor is no longer based solely on usual experience and 
response.  Rather, it is geared to the specific individual's 
actual experience and response.

The changes to 38 C.F.R. § 3.304(f) further state that if the 
evidence establishes that the veteran engaged in combat with the 
enemy, and the claimed stressor is consistent with the 
circumstances, conditions, and hardships of the veteran's service, 
the veteran's lay testimony alone may establish the incurrence of 
the claimed inservice stressor.  If the evidence establishes that 
the veteran was a prisoner of war under the provisions of 38 
C.F.R. § 3.1(y), and the claimed stressor is related to the 
prisoner-of-war experience, in the absence of clear and convincing 
evidence to the contrary, and provided that the claimed stressor 
is consistent with the circumstances, conditions, and hardships of 
the veteran's service, the veteran's lay testimony alone could 
establish the incurrence of the claimed inservice stressor.

Since the outset of the veteran's claim, satisfactory lay or other 
evidence that a disease or injury was incurred or aggravated in 
combat was accepted as sufficient proof of service connection, if 
the evidence was consistent with the circumstances, conditions, or 
hardships of such service, even though there was no official 
record of such incurrence or aggravation.  38 C.F.R. §38 U.S.C.A. 
§ 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2003).  Nevertheless, 
the United States Court of Appeals for the Federal Circuit has 
held that there must be evidence of a medical nexus between the 
current disability and service.  See, e.g., Collette v. Brown, 82 
F.3d 389 (Fed. Cir. 1996).  

Verification of the associated stressor, does not require 
corroboration of every detail, including the appellant's actual 
personal participation.  Rather, the evidence may imply his 
personal exposure.  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997); 
see also, Pentecost v. Principi, 16 Vet. App. 124 (2002).  For a 
stressor to be sufficient for PTSD, the stressor must meet two 
requirements: 

(1) A person must have been "exposed to a traumatic event" in 
which "the person experienced, witnessed, or was confronted with 
an event or events that involved actual or a threatened death or 
serious injury, or a threat to the physical integrity of self or 
others" and (2) "the person's response [must have] involved 
intense fear, helplessness, or horror.

Cohen, 10 Vet. App. at 141.  (quoting DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994)).  Pentecost, 16 Vet. 
App. at 127.

In this case, the veteran's service medical records are completely 
negative for any complaints or clinical findings of a psychiatric 
disability of any kind.  Such a disability was not clinically 
reported until October 1988, when the veteran was treated by the 
VA for PTSD and substance abuse.  Since that time, he has been 
examined by the VA and has received psychiatric treatment from 
private health care providers, as well as the VA.  The various 
diagnoses have included major depression (see October 1993 report 
from Laurelwood Hospital); schizoaffective disorder, bipolar type 
(see report of January 1997 examination by D. H. L., Ph.D.; PTSD; 
substance abuse; and mixed personality disorder (reports of VA 
examinations performed in December 1992 and November 1998).  It 
should also be noted that the veteran is receiving Social Security 
disability benefits primarily for schizophrenic, paranoid, and 
other psychotic disorders.  There is no competent evidence, 
however, that any of those disorders was first manifested in 
service, or that a psychosis was first manifested during the year 
after the veteran's discharge from service.

The veteran's primary theory of the case is that he has PTSD as 
the result of stressful experiences in Vietnam.  Whether the 
veteran actually has that disorder is somewhat unclear.  Evidence 
showing PTSD, includes the report of a May 1990 VA psychiatric 
examination and discharge summaries from periods of VA 
hospitalization in November and December 1988 and August and 
October 1996.  Evidence showing psychiatric disabilities other 
than PTSD includes the reports of VA psychiatric examinations in 
December 1992 and November 1998 and the report of a January 1997 
psychological evaluation by D. L. S., Ph.D.  Where there is an 
approximate balance of positive and negative evidence as to 
service connection, degree of disability or any other point, all 
reasonable doubt is resolved in favor of the veteran.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.  Accordingly, the Board concludes 
that the veteran has a diagnosis of PTSD.  That conclusion, 
however, is not dispositive of the issue.  The veteran must also 
show that at least one of the claimed stressors actually occurred.

When the veteran was diagnosed with PTSD in May 1990, he primarily 
reported two stressful incidents from Vietnam - one in which his 
area was subject to an artillery attack and one in which his 
helicopter took small arms fire while it was evacuating him to the 
hospital.  

During his hearing in April 1991, the veteran testified that his 
main duties in Vietnam were as a supply man in support of the 
196th Infantry Brigade, Americal Division.  He also noted, 
however, that he had to pull guard duty at night.  He stated that 
on several occasions, he required medical treatment for ear 
disability or warts.  He also stated that on one such occasion, 
while being air-evacuated from Landing Zone Hawk Hill, the 
helicopter on which he was riding received hostile fire 
(helicopter incident).  He further testified that while in the 
hospital in Da Nang, he saw soldiers dying from chest wounds 
and/or malaria.  

In June 1996, the veteran further identified his stressors, noting 
that the helicopter incident had occurred in May or June 1970 and 
that in July 1970, his compound had received rocket or mortar 
attacks.  Despite requests from the RO, such as that dated in 
August 1996, the veteran has not, for whatever reason, supplied 
more specific information with respect to the alleged stressors.

A review of the evidence discloses that the veteran had service in 
the Republic of Vietnam from August 1969 to August 1970.  His 
personnel records (DA Form 20) show that during that time, he was 
a supply specialist assigned to Company C, 723rd Maintenance 
Battalion.  There is no evidence, however, that he was ever 
involved in combat.  Indeed, during the VA psychiatric examination 
in May 1990, it was noted that he was not in combat.  Accordingly, 
his hearing testimony, by itself, is not sufficient to show that 
the claimed inservice stressors actually occurred.  

In attempting to verify the veteran's alleged stressors, the RO 
has conducted exhaustive efforts, often contacting potential 
sources of information on multiple occasions.  Not only has it 
requested evidence and specific stressor information from the 
veteran, it has requested evidence from the National Personnel 
Records Center, U.S. Armed Services Center for the Research of 
Unit Records (USASCRUR), the National Archives and Records 
Administration, and the National Technical Information Service 
(NTIS).  

In July 1998, the NTIS reported that it had microfiche of 
Operational Reports - Lessons Learned from the 23rd Infantry 
Division Support Command.  Those reports were dated from February 
thru April 1970 and from August 1970 thru October 1970.  Those 
from May thru July 1970 were unavailable.  The NTIS noted that 
there was a charge for such records, and in August 1970, the RO so 
notified the veteran.  The RO further notified the veteran that 
the documents might not verify his alleged stressors.  The veteran 
did not respond to the request for payment.

As to the rocket and mortar attacks, the U.S. Army and Joint 
Services Environmental Support Group (now USASCRUR) has 
acknowledged that it was uncommon for a veteran to have served in 
Vietnam without experiencing such attacks.  Operational Reports 
from the veteran's unit show that it received rocket, mortar, 
and/or rocket-propelled grenade attacks on September 11, 1969, and 
during the first full week of January 1970.  As noted above, the 
operational reports from May thru July 1970 are unavailable; 
however, additional service records, such as unit morning reports 
and the veteran's medical and personnel records, are negative for 
any evidence of mortar or rocket attacks in July 1970.  Absent the 
necessary corroboration, the Board cannot verify that the claimed 
rocket and mortar attacks actually took place at the time 
indicated by the veteran.  

As to the claimed helicopter incident, the veteran acknowledged 
during his hearing that no fire actually hit the helicopter.  In 
March 2003, USASCRUR noted that the veteran's stressor was 
anecdotal in nature and very difficult to verify.  It further 
noted that if there were no casualties and the aircraft was not 
hit, an aircraft incident report might not have been filed.  In 
any event, unit operational reports, unit morning reports, the 
veteran's service medical records, and the veteran's service 
personnel records are completely negative for any evidence that in 
May or June 1970, he was on board a helicopter which received 
enemy fire.  His service medical records do show that in September 
1995, he was treated at the 95th Evacuation Hospital; however, he 
has not identified September 1995 as the date of the alleged 
stressor.  Moreover, there is also no evidence that he was on 
board a helicopter which received fire at that time.  Therefore, 
absent any corroborating evidence, the Board cannot verify that 
the alleged helicopter incident actually occurred.

Inasmuch as the VA is unable to confirm that any of the veteran's 
alleged stressors actually took place, he is unable to meet one of 
the criteria for service connection for PTSD.  Accordingly, 
service connection for PTSD is denied.  In arriving at this 
decision, the Board has carefully considered the veteran's various 
theories of the case, as well as the lay statements submitted in 
his behalf.  They report that prior to service, he was generally 
kind, polite, and considerate, but that after service, he was 
moody, hostile, and abusive.  While they are qualified to report 
facts that are capable of lay observation, they are not qualified 
to render opinions which require medical expertise, such as the 
diagnosis or cause of a particular disability.  38 C.F.R. § 
3.159(a)(2); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Therefore; without more, such statements cannot support a 
grant of service connection for psychiatric disability.  


ORDER

Entitlement to service connection for a psychiatric disability, 
including PTSD, is denied.



	                        
____________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



